 

Case 1:20-cr-00118-NONE-SKO Document 20 Filed 09/17/20 coool

United States District Court SEp Ee
EASTERN DISTRICT OF CALIFORNIA eSt694., Fy

 

 

Michael Joseph Ortega

N open
Al
Tore! Co Pe

) PI ACTE DBng

United States of America )
vs. ‘-) Case No. 1:20-CR-00118-NONE-SKO
)
)

 

CONSENT TO MODIFY CONDITIONS OF RELEASE

I, Michael Joseph Ortega __, have discussed with Ryan Beckwith , Pretrial Services
Officer, modifications of my release conditions as follows:

 

1. You must participate in the Better Choices court program and comply with all the rules and regulations of
the program. You must remain in the program until released by a pretrial services officer.

All other conditions not in conflict with this order shall remain in full force and effect.

I consent to this modification of my release conditions and agree to abide by this modification.

/s/ Ryan Beckwith 9-17-20 /s/ Ryan Beckwith 9-17-20

Signature of Defendant Date Pretrial Services Officer Date

 

 

the conditions and concur that this modification is appropriate.

  
 

 

—Septembert7,

Date

 

   

sistaht United States Attorney

I have reviewed the conditions with my client and concur that this modification is appropriate.

LL, LAebe Ll 09 1:7) 2020
aA of Defense Counsel Date “

ORDER OF THE COURT
K The above modification of conditions of release is ordered, to be effective on 4 Nie /26

The above modification of conditions of release is not ordered.

eo a. aizho

Signature of Judicial Officer Date

 

 

 

ce: U.S. Attorney’s Office, Defense Counsel, Pretrial Services

 
